Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/21 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear what the unit of the partial pressure is, for examination purpose it is considered to be in unit of Pascal.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hideyuki Ueda et al (U. S. Patent: 5589263, here after Ueda), further in view of Monsieur J. Schmitt (U. S. Patent: 4989543, here after Schmitt).
Claim 1 is rejected. Ueda teaches a film-forming apparatus comprising: a rotating body(15) which moves a base material(ll) with a strip shape which has flexibility; a plurality of electrodes(18, 22,50) electrodes which are provided to oppose a rotating surface of the rotating body; and a plurality of accommodating sections(17, 22,49) which accommodate each of the plurality of electrodes[fig. 5]. The electrodes are in fact cathodes as they are connected to power source for generating of plasma and depositing material to the base. Ueda also teaches the plurality of accommodating sections include opening sections between the cathodes and the rotating body, and inner walls [fig. 5]. Ueda teaches cooling the drum, and does not teach the temperature of inner walls of depositing chamber during film-forming process is 80C (cooling). 
Schmitt teaches a plasma apparatus for film deposition and teach the wall temperature (inner wall) is lower than 80C, when the pressure of chamber is 10-7 Pa [column 2 lines 43-65]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Ueda apparatus for making magnetic tape 
Claim 2 is rejected. Ueda teaches plurality of accommodating sections are configured so as to be able to exhaust a vacuum and to carryout heating and cooling (the discharge tubes can be exposed to air to change the cathode and exhaust a vacuum then, and also heated during operation of apparatus and cool down after finishing formation of film on substrate).
Claim 3 is rejected as Ueda teaches the film forming apparatus further comprising a film-forming chamber(9) and a plurality of reels(12,13,14,16), wherein the rotating body(15) and the reels are provided in the film-forming chamber[fig. 5],
Claim 4 is rejected as Ueda teaches the rotating body is a cooling drum [column 8 lines 46-48] so it configured to be cooled to a predetermined temperature.
Claim 5 is rejected as Ueda teaches a plurality of guide rolls (13 and 14) configured to guide transportation of the base material [fig. 5].
Claim 6 is rejected as Ueda teaches the electrodes (cathodes) are provided at equal interval in a peripheral direction of the rotating body [fig. 5].
Claim 8 is rejected. Ueda teaches a method for manufacturing a magnetic recording medium [title] comprising:
sequentially film-forming a plurality of thin films on a base material using a plurality of electrodes which are provided on a moving path of the base material (27) while moving the base material with a strip shape which has flexibility, wherein each of 
Schmitt teaches a plasma apparatus for film deposition and teach the wall temperature (inner wall) is lower than 80C, when the pressure of chamber is 10-7 Pa [column 2 lines 43-65]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Ueda apparatus for making magnetic tape wherein the wall temperature (inner) is less than 80C, and chamber pressure of 10-7 Pa, because it is suitable wall temperature and pressure to keep the plasma chamber during deposition process. With chamber pressure of 10-7 Pa, H2O partial pressure is less than 10-4 Pa.
Claim 9 is rejected. Ueda teaches heating the plurality of accommodating sections before film forming the plurality of thin films (the discharge electrode is connected to plasma generating power source and will be heated first as heat generates upon applying current).
Claim 9 is rejected. Although Ueda does not clearly teach heating plurality of accommodating sections before film forming the plurality of thin films, hover Schmitt teaches pre-heating plasma chamber walls before film forming step to degas and remove impurities [column 2 lines 11-20]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Ueda method and pre heat the chamber walls to degas and remove impurities.

Claim 11 is rejected. Ueda does not teach cooling the chamber walls. Schmitt teaches cooling depositing chamber during film forming process [column 5 lines 3-5]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making magnetic recording media as Ueda, and Schmitt teach wherein the chamber walls (accommodation chambers) are cooling during film formation process, because it is a suitable way to keep the chamber wall temperature below 80C.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kenichi Moriwaki et al (U. S. Patent Application: 2006/0159844, here after Morikawi), further in view of Monsieur J. Schmitt (U. S. Patent: 4989543, here after Schmitt).
Claim 1 is rejected. Morikawi teaches a film-forming apparatus comprising: a rotating body (62) which moves a base material (12) with a strip shape which has flexibility;

Claim 2 is rejected. Morikawi teaches plurality of accommodating sections are configured so as to be able to exhaust a vacuum and to carryout heating and cooling [0071, 0070, and 0074], (The sputtering chambers heated during operation of apparatuses result of cathode sputtering and cool down after finishing formation of film on substrate).
Claim 3 is rejected as Morikawi teaches the film forming apparatus further comprising a film forming chamber (50A) and a plurality of reels, wherein the rotating body (62) and the reels are provided in the film-forming chamber [fig. 2].
Claim 4 is rejected as Morikawi teaches the rotating body is a cooling drum [0086] so it configured to be cooled to a predetermined temperature.

Claim 6 is rejected as Morikawi teaches the cathodes (72a, 72b, and 72c) are provided at equal interval in a peripheral direction of the rotating body [fig. 2].
Claim 7 is rejected as Morikawi teaches the film-forming apparatus includes a direct current magnetron sputtering type apparatus [0204].
Claim 8 is rejected. Morikawi teaches a method for manufacturing a magnetic recording medium [title] comprising:
sequentially film-forming a plurality of thin films on a base material using a plurality of cathodes (72a, 72b, 72c) which are provided on a moving path of the base material (12) while moving the base material with a strip shape which has flexibility, wherein each of the plurality of cathodes is accommodated in a plurality of accommodating sections (64b, 64c, 64d) [abstract, 0071, 0074, fig. 2]. Morikawi teaches cooling the drum, and does not teach the temperature of inner walls during film-forming process is less than 80C. Schmitt teaches a plasma apparatus for film deposition and teach the wall temperature (inner wall) is lower than 80C, when the pressure of chamber is 10-7 Pa [column 2 lines 43-65]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Morikawi apparatus for making magnetic tape wherein the wall temperature (inner) is less than 80C, and chamber pressure of 10-7 Pa, because it is suitable wall temperature and pressure to keep the plasma chamber during deposition process. With chamber pressure of 10-7 Pa, H2O partial pressure is less than 10-4 Pa.

Claim 9 is rejected. Although Morikawi does not clearly teach heating plurality of accommodating sections before film forming the plurality of thin films, hover Schmitt teaches pre-heating plasma chamber walls before film forming step to degas and remove impurities [column 2 lines 11-20]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Morikawi method and pre heat the chamber walls to degas and remove impurities.
Claim 10 is rejected as Schmitt teaches the heating the walls to 250C [column 2 lines 11-20]. Although Schmitt does not teach heating duration of more than 30 min, however heating duration is a result effective variable and has to be optimized. A very short heating duration is not enough to degas and removes impurities and a very long heating time is not economically desirable. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making magnetic recording media as Morikawi, and Schmitt teach wherein the temperature of discharge tube (inner walls) kept at 250C for 30 minutes, because temperature and time are result effective variable and has to be optimized.
Claim 11 is rejected. Morikawi does not teach cooling the chamber walls. Schmitt teaches cooling depositing chamber during film forming process [column 5 lines 3-5]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of making magnetic recording media as .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hideyuki Ueda et aI (U. S. Patent: 5589263, here after Ueda), Monsieur J. Schmitt (U. S. Patent: 4989543, here after Schmitt), further in view of Kenichi Moriwaki et al (U. S. Patent Application: 2006/0159844, here after Morikawi).
Claim 7 is rejected. Ueda, and Schmitt teach the limitation of claim 1 and Ueda teaches forming carbon coating with sputtering but does not teach the sputtering is magnetron sputtering. Morikawi teaches the film forming apparatus for making magnetic tape includes a direct current magnetron sputtering type apparatus for depositing carbon film [0204]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Ueda apparatus for making magnetic tape wherein carbon film is deposited by DC magnetron sputtering, because Moriwaki teaches it is suitable for depositing carbon film in continuous depositing apparatus.
Response to Arguments
Applicant's arguments filed 02/16/21 have been fully considered but they are not persuasive. The applicant argues the former references do not teach wall temperature of less than 80 degree and partial pressure of 10-4 Pa during film formation process, however Schmitt teaches pressure of up to 10-7 Pa where the partial pressure of H2O is less than 10-4, and wall temperature of less than 80C( see claim rejection above).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.